Case 5:18-cv-01526-SMH-KLH Document 119-11 Filed 01/28/20 Page 1 of 20 PageID #:
                                    3661




                                    EXHIBIT 10
                    Opposition to W.A. Lucky III's Rule 56 Motion
Case 5:18-cv-01526-SMH-KLH Document 119-11 Filed 01/28/20 Page 2 of 20 PageID #:
                                    3662




                                    EXHIBIT 10
                    Opposition to W.A. Lucky III's Rule 56 Motion
Case 5:18-cv-01526-SMH-KLH Document 119-11 Filed 01/28/20 Page 3 of 20 PageID #:
                                    3663




                                    EXHIBIT 10
                    Opposition to W.A. Lucky III's Rule 56 Motion
Case 5:18-cv-01526-SMH-KLH Document 119-11 Filed 01/28/20 Page 4 of 20 PageID #:
                                    3664




                                    EXHIBIT 10
                    Opposition to W.A. Lucky III's Rule 56 Motion
Case 5:18-cv-01526-SMH-KLH Document 119-11 Filed 01/28/20 Page 5 of 20 PageID #:
                                    3665




                                    EXHIBIT 10
                    Opposition to W.A. Lucky III's Rule 56 Motion
Case 5:18-cv-01526-SMH-KLH Document 119-11 Filed 01/28/20 Page 6 of 20 PageID #:
                                    3666




                                    EXHIBIT 10
                    Opposition to W.A. Lucky III's Rule 56 Motion
Case 5:18-cv-01526-SMH-KLH Document 119-11 Filed 01/28/20 Page 7 of 20 PageID #:
                                    3667




                                    EXHIBIT 10
                    Opposition to W.A. Lucky III's Rule 56 Motion
Case 5:18-cv-01526-SMH-KLH Document 119-11 Filed 01/28/20 Page 8 of 20 PageID #:
                                    3668




                                    EXHIBIT 10
                    Opposition to W.A. Lucky III's Rule 56 Motion
Case 5:18-cv-01526-SMH-KLH Document 119-11 Filed 01/28/20 Page 9 of 20 PageID #:
                                    3669




                                    EXHIBIT 10
                    Opposition to W.A. Lucky III's Rule 56 Motion
Case 5:18-cv-01526-SMH-KLH Document 119-11 Filed 01/28/20 Page 10 of 20 PageID #:
                                     3670




                                     EXHIBIT 10
                     Opposition to W.A. Lucky III's Rule 56 Motion
Case 5:18-cv-01526-SMH-KLH Document 119-11 Filed 01/28/20 Page 11 of 20 PageID #:
                                     3671




                                     EXHIBIT 10
                     Opposition to W.A. Lucky III's Rule 56 Motion
Case 5:18-cv-01526-SMH-KLH Document 119-11 Filed 01/28/20 Page 12 of 20 PageID #:
                                     3672




                                     EXHIBIT 10
                     Opposition to W.A. Lucky III's Rule 56 Motion
Case 5:18-cv-01526-SMH-KLH Document 119-11 Filed 01/28/20 Page 13 of 20 PageID #:
                                     3673




                                     EXHIBIT 10
                     Opposition to W.A. Lucky III's Rule 56 Motion
Case 5:18-cv-01526-SMH-KLH Document 119-11 Filed 01/28/20 Page 14 of 20 PageID #:
                                     3674




                                     EXHIBIT 10
                     Opposition to W.A. Lucky III's Rule 56 Motion
Case 5:18-cv-01526-SMH-KLH Document 119-11 Filed 01/28/20 Page 15 of 20 PageID #:
                                     3675




                                     EXHIBIT 10
                     Opposition to W.A. Lucky III's Rule 56 Motion
Case 5:18-cv-01526-SMH-KLH Document 119-11 Filed 01/28/20 Page 16 of 20 PageID #:
                                     3676




                                     EXHIBIT 10
                     Opposition to W.A. Lucky III's Rule 56 Motion
Case 5:18-cv-01526-SMH-KLH Document 119-11 Filed 01/28/20 Page 17 of 20 PageID #:
                                     3677




                                     EXHIBIT 10
                     Opposition to W.A. Lucky III's Rule 56 Motion
Case 5:18-cv-01526-SMH-KLH Document 119-11 Filed 01/28/20 Page 18 of 20 PageID #:
                                     3678




                                     EXHIBIT 10
                     Opposition to W.A. Lucky III's Rule 56 Motion
Case 5:18-cv-01526-SMH-KLH Document 119-11 Filed 01/28/20 Page 19 of 20 PageID #:
                                     3679




                                     EXHIBIT 10
                     Opposition to W.A. Lucky III's Rule 56 Motion
Case 5:18-cv-01526-SMH-KLH Document 119-11 Filed 01/28/20 Page 20 of 20 PageID #:
                                     3680




                                     EXHIBIT 10
                     Opposition to W.A. Lucky III's Rule 56 Motion
